Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 1 of 44




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

 WILDEARTH GUARDIANS,
 SIERRA CLUB,
 CENTER FOR BIOLOGICAL DIVERSITY,
 and,
 HIGH COUNTRY CONSERVATION ADVOCATES,

        Plaintiffs,

 v.

 MOUNTAIN COAL COMPANY, and
 ARCH COAL INC.,

       Defendants.
 _____________________________________________________________________________

                                  COMPLAINT
  _____________________________________________________________________________

                                        INTRODUCTION

        1.      This is a citizen enforcement suit brought by non-profit organizations, on behalf

 of their members, against Defendants Mountain Coal Company (Mountain Coal) and Arch Coal

 Inc. (Arch) for violating the Clean Air Act at their West Elk coal mine (Mine) located in

 Gunnison County, Colorado. Defendants Mountain Coal and Arch have failed to obtain two air

 pollution permits required for the Mine—a construction permit and an operating permit.

 Without the proper permits that impose mandatory and enforceable emission limits and other

 requirements, Mountain Coal and Arch are unlawfully emitting volatile organic compounds

 (VOCs) and illegally constructing and operating the Mine.

                                JURISDICTION AND VENUE

        2.      This Court has jurisdiction over this action under 42 U.S.C. § 7604(a)(1) & (a)(3)

 (Clean Air Act citizen suit provision) and 28 U.S.C. § 1331.




                                                 1
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 2 of 44




        3.      On December 17, 2019, Plaintiffs sent a letter (the “Notice Letter”) by certified

 mail, return receipt requested, to John Eaves, Chief Executive Officer of Arch, and to Weston

 Norris, General Manager, and John Poulos, Manager of Engineering and Environmental Affairs

 of Mountain Coal. A copy of the Notice Letter is attached as Exhibit 1 and is incorporated by

 reference herein. The Notice Letter stated Plaintiffs’ intent to sue Mountain Coal and Arch for

 Clean Air Act violations. Mr. Eaves and Mr. Poulos received the Notice Letter on December 24,

 2019 and December 27, 2019 respectively.

        4.      On December 17, 2019, Plaintiffs sent a copy of the Notice Letter by certified

 mail, return receipt requested, to Andrew Wheeler, Administrator of the U.S. Environmental

 Protection Agency (EPA); Gregory Sopkin, Region 8 Administrator of EPA; the U.S. Attorney

 General William Barr; Colorado Governor Jared Polis; Jill Hunsaker Ryan, Executive Director

 of the Colorado Department of Public Health and Environment (CDPHE); and Gary Kaufman,

 CDPHE’s Director of the Air Pollution Control Division. All of the persons named in this

 paragraph received a copy of the Notice Letter no later than December 26, 2019. On January 3,

 2020, Plaintiffs sent a copy of the Notice Letter by certified mail, return receipt requested, to CT

 Corporation, the registered agent for Mountain Coal and Arch in Colorado. CT Corporation

 received copies of the Notice Letter on January 6, 2020.

        5.      The Notice Letter satisfies the pre-suit notice requirements of the Clean Air Act,

 as set forth in 42 U.S.C. § 7604(b) and 40 C.F.R. §§ 54.2, 54.3, to the extent one is required.

 More than sixty days have passed since the Notice Letter was mailed to and received by the

 recipients listed in paragraphs 3 and 4.

        6.      As of the date of the filing of this Complaint, neither the EPA nor the State of

 Colorado has commenced and is diligently prosecuting a civil action in federal or state court to




                                                  2
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 3 of 44




 enforce the Clean Air Act violations that Plaintiffs are alleging. Neither EPA nor the State of

 Colorado has taken regulatory action sufficient to remedy Mountain Coal and Arch’s violations

 or order Mountain Coal and Arch to cease construction and operations at the Mine until permits

 are issued. Mountain Coal and Arch’s violations have been repeated and Mountain Coal and

 Arch continue to violate the Clean Air Act. At or around the time this Complaint was filed,

 Plaintiffs served a copy of it on the U.S. Attorney General and the Administrator of EPA,

 pursuant to 42 U.S.C. § 7604(c).

        7.      The relief requested is authorized by 28 U.S.C. §§ 2201(a), 2202, and 42 U.S.C. §

 7604(a), (d), and (g).

        8.      Venue is proper in the District Court for the District of Colorado pursuant to 42

 U.S.C. § 7604(c) and 28 U.S.C. § 1331. Plaintiffs have offices and members in Colorado. The

 Mine and Mountain Coal’s offices are located in Colorado. The complained-of emissions are

 occurring in Colorado.

                                             PARTIES

 I.     PLAINTIFFS

        9.      Plaintiff WildEarth Guardians is a non-profit membership organization with

 offices in Denver, Colorado. WildEarth Guardians has approximately 4,000 members in the

 United States, many who live in Colorado and others who regularly recreate, visit, or work in

 Colorado and the areas affected by the Mine. WildEarth Guardians’ mission is to bring people,

 science, and the law together in defense of the American West’s air quality, rivers, forests,

 deserts, grasslands, and the delicate web of life to which we are inexplicably linked.

 WildEarth Guardians, its staff, and members work to protect and enhance the quality of air

 throughout Colorado and the United States as a whole.




                                                  3
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 4 of 44




        10.     Plaintiff Sierra Club is America’s largest grassroots environmental organization,

 with more than 830,000 members nationwide, including more than 24,000 members in

 Colorado. The Sierra Club is dedicated to the enjoyment and protection of the Earth’s wild

 places; to ensuring we can breathe clean air so that healthy communities and wild places thrive;

 to practicing and promoting the responsible use of the Earth’s resources and ecosystems; to

 educating and enlisting humanity to protect and restore the quality of the natural and human

 environment; and to using all lawful means to carry out these objectives.

        11.     Plaintiff Center for Biological Diversity (Center) is a non-profit environmental

 organization with over 69,500 members, many of whom live and recreate in Colorado, including

 the areas affected by the Mine. The Center is headquartered in Tucson, Arizona, with offices in

 a number of states and Mexico, including in Denver and Crested Butte, Colorado. The Center’s

 mission is to ensure the preservation, protection, and restoration of biodiversity, native species,

 ecosystems, public lands, air and water quality, and public health through science, policy, and

 environmental law. The Center’s efforts to protect critical ecological and biological values

 include work on facilities, like the Mine, that contribute to climate change and adversely impact

 air quality. Based on the understanding that the health and vigor of human societies and the

 integrity and wildness of the natural environmental are closely linked, the Center is working to

 secure a future for animals and plants hovering on the brink of extinction, for the ecosystems

 they need to survive, and for a healthy, livable future for all of us.

        12.     Plaintiff High Country Conservation Advocates (HCCA) is a non-profit

 conservation organization headquartered in Crested Butte, Colorado. Founded in 1977 to keep

 Mount Emmons’ molybdenum mine-free, the group’s work now addresses other issues that

 affect Gunnison County’s clean air, clean water, public lands, and healthy wildlife. HCCA has




                                                    4
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 5 of 44




 about 900 members who live, recreate, and enjoy the rural and wild character of Gunnison

 County and the surrounding public lands.

        13.     Each Plaintiff-organization is a “person” within the meaning of the Clean Air

 Act’s citizen suit provision. 42 U.S.C. §§ 7604(a); 7602(e).

        14.     To fulfill their respective missions, goals, and purposes, Plaintiff-organizations

 have worked, and continue to work, to stop and limit the Mine, its unhealthy air pollution, its

 contribution to climate change, and its adverse impacts to Colorado’s natural environment.

 These organizations have attempted to ensure Mountain Coal and Arch comply fully with

 environmental laws, including the Clean Air Act, and reduce emissions of VOCs and methane.

 The interests that Plaintiffs seek to protect through this lawsuit are germane to their missions,

 goals, and purposes. Individual members are not needed to pursue claims under the Clean Air

 Act or secure requested remedies.

        15.     Plaintiffs’ members enjoy and conduct activities on the lands where the Mine is

 located, within view of the Mine, and within areas adverse impacted by the Mine, including the

 areas harmed by the Mine’s VOC and methane emissions. Members live near the areas

 adversely affected by the Mine and its air emissions and intend to return to these areas on

 regular and recurring bases. For example, members use and enjoy the West Elk and Raggeds

 Wilderness Areas, the Sunset, Pilot Knob, and Flatirons Roadless Areas, the Grand Mesa-

 Uncompahgre-Gunnison National Forest, Colorado State Highway 133 and Colorado Route 12

 (Kebler Pass Road), the towns of Crested Butte and Gunnison, and the towns, farms, and

 orchards within the valley of the North Fork of the Gunnison River. Members regularly use

 these areas for: viewing and tracking wildlife, birds, wildflowers, vegetation and big trees

 including quaking aspens and fall foliage; scaling mountain peaks; skiing; camping and




                                                  5
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 6 of 44




 backpacking; photography; hiking; fishing; hunting; swimming; biking; running; gardening and

 raising crops; and aesthetic appreciation of the area’s natural beauty, wild values, and solitude.

 The construction, operation, and presence of the Mine and its infrastructure mar the scenic

 beauty of the area, reduce the sense of solitude and quiet in the nearby and adjacent wilderness

 and roadless areas, and lessen the likelihood of viewing wildlife. The Mine harms Plaintiffs-

 members’ recreational interests and aesthetic values found in the area impacted by the Mine.

        16.     The Mine and its emissions of air pollutants contribute to a reduction in air

 quality in the region. The Mine emits air pollutants that contribute to the formation of ground-

 level ozone. Ozone at ground level is itself a harmful pollutant because of its effects on people

 and the environment, and is the main ingredient in smog. https://www.epa.gov/ground-level-

 ozone-/ground-level-ozone-basics.

        17.     Breathing ozone pollution causes health concerns, especially for the elderly,

 children, people with asthma and other respiratory problems, and those who are active outdoors.

 VOC emissions can cause lung irritation. Plaintiffs’ members are exposed to and suffer from

 elevated, unhealthy levels of ozone pollution from the Mine’s VOC emissions. The Mine’s

 ozone pollution (including emission of VOCs) detracts from members’ use and enjoyment of

 recreational areas near the Mine and other impacted areas and makes Plaintiffs’ members

 concerned for their health. Plaintiffs’ members have experienced symptoms associated with

 breathing ozone in areas affected by the Mine’s pollution.

        18.     Ozone pollution contributes to haze. Haze impairs visibility, is an aesthetic

 problem, and detracts from recreational activities. Haze in areas affected by the Mine’s air

 pollution has impaired visibility, reduces members’ enjoyment of the aesthetics in the area, and

 detracts from Plaintiffs-members’ recreational activities.




                                                  6
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 7 of 44




        19.     Ozone pollution adversely affects wildlife and vegetation. Plaintiffs’ members

 view and enjoy wildlife and have an interest in viewing and enjoying vegetation in areas

 affected by the Mine’s pollution. The Mine’s VOC emissions reduce members’ ability to see

 and enjoy wildlife and vegetation in the affected areas.

        20.     Plaintiffs’ members fear for their health and safety when coming across the

 Mine’s ventilation air shafts and methane drainage wells. Plaintiffs’ members frequently avoid

 the area near the Mine altogether because of concerns about Mine’s air pollution and the Mine’s

 construction activities and operations.

        21.     Defendants’ illegal construction, operation, and air pollution (including emission

 of VOCs) detract from Plaintiffs’ members’ use and enjoyment of recreational areas near the

 Mine, expose members to higher levels of air pollutants than they otherwise would be, and

 makes Plaintiffs’ members concerned for their health.

        22.     Plaintiffs’ members review emissions monitoring information from air pollution

 sources as part of their efforts to advocate for and achieve clean air, including in areas affected

 by the Mine’s emissions. By not having the required air permits, which ensure the Mine

 sufficiently monitors and discloses its air emissions, Plaintiffs’ members are deprived of the

 opportunity and ability to review and use the pollution data from the Mine as part of these

 efforts. The lack of complete information about the Mine’s air emissions means Plaintiffs’

 members do not know the full extent of the harmful health effects of the Mine and

 consequently are reducing their use and enjoyment of the area of the Mine. Plaintiffs’

 members are aware of the health, safety, and environmental impacts of the Mine, including the

 adverse impacts of VOC and methane emissions to their health and to their use and enjoyment

 of the surrounding environment.




                                                   7
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 8 of 44




         23.    A favorable decision and the requested relief, including declaratory and

 injunctive relief and imposing civil penalties, will redress these injuries to Plaintiffs’ members.

 If the Mine had the required permits and limits on air emissions based on the best available

 control technologies, emissions would be reduced, Plaintiffs’ concern for their health would be

 lessened, and Plaintiffs-members’ enjoyment and use of the area would be enhanced. The

 requested relief will allow members to breath air free of the Mine’s unpermitted and harmful

 air emissions, allow them to view natural scenery and wildlife less impaired by the Mine’s

 emissions, protect the region’s natural ecology that members enjoy from the Mine and its

 pollution impacts, and provide members with information about the Mine’s air pollution.

 II.     DEFENDANTS

         24.    Defendant Mountain Coal operates the Mine. Mountain Coal obtained and holds

 federal coal leases from the U.S. Bureau of Land Management (with U.S. Forest Service

 consent), the mining plan approvals on the federal coal leases from the Office of Surface

 Management, Reclamation and Enforcement, and mining permits from the Colorado Division of

 Reclamation, Mining and Safety. Mountain Coal has offices in Somerset, Colorado. Mountain

 Coal is a Delaware corporation doing business in Colorado. Mountain Coal is a subsidiary of

 Arch.

         25.    Defendant Arch is the parent company of Mountain Coal. Since 1998, Arch has

 owned the Mine. Upon information and belief, Arch is responsible for and makes decisions

 about environmental compliance at the Mine. Upon information and belief, Arch’s Vice

 President and Corporate Director of Environmental Affairs sets and advances corporate

 environmental policy for the company and oversees environmental compliance at all operating

 facilities and corporate assets, including the Mine. Upon information and belief, Arch has a




                                                   8
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 9 of 44




 corporate-wide compliance management system that it applies to Mine operations, which

 includes deployment of an environmental information management system. Arch identifies the

 Mine in its “thermal coal portfolio” (or “thermal segment”). Arch includes financial and other

 information about the Mine in its Form 10-k annual report that it files with the U.S. Securities

 and Exchange Commission. When Arch issues quarterly financial guidance, it includes the

 performance of the Mine in the guidance.

        26.      Defendants Mountain Coal and Arch (collectively “Mountain Coal”) are

 “persons” within the meaning of the Clean Air Act, 42 U.S.C. § 7602(e).

                                     LEGAL BACKGROUND

 I.     CLEAN AIR ACT

        27.      The Clean Air Act is a federal statute that prevents and controls air pollution.

 Enacted in 1970, with significant amendments in 1977 and 1990, its primary purpose is “to

 protect and enhance the quality of the Nation’s air resources so as to promote the public health

 and welfare and productive capacity of its population.” 42 U.S.C. § 7401(b)(1). Title I obligates

 the U.S. Environmental Protection Agency (EPA) to set standards for air pollutants found to

 endanger public health and welfare, known as the National Ambient Air Quality Standards or

 NAAQS. 42 U.S.C. § 7409. EPA has established NAAQS for six “criteria” pollutants. 40 C.F.R.

 §§ 50 et seq.

        28.      One criteria pollutant is ground-level ozone, commonly referred to smog, for

 which the ambient air standard is “0.070 parts per million (ppm), daily maximum 8-hour

 average.” 40 C.F.R. § 50.15(a). Ozone pollution is created when emissions of VOCs and

 nitrogen oxides react in the presence of sunlight. See 5 C.C.R. § 1001-5:3D.II(A)(44)(a)

 (addressing ozone pollution from VOC and nitrogen oxides emissions); 40 C.F.R. §




                                                   9
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 10 of 44




  51.21(b)(50)(i)(b)(1) (“volatile organic compounds and nitrogen oxides are precursors to

  ozone”). There are many types of VOCS and the regulated ones are listed in 40 C.F.R. §

  51.100(s). Methane is an organic compound but currently is not regulated as a VOC. Id.

         29.     In accordance with the Clean Air Act, EPA determines whether air quality is

  better or worse than the NAAQS for each criteria pollutant within specified areas of each state.

  42 U.S.C. § 7407(b) & (d). An area that meets that NAAQS for a pollutant is known as an

  “attainment” area, 42 U.S.C. § 7407(d)(1)(A)(ii), and one that exceeds the NAAQS is a

  “nonattainment” area, 42 U.S.C. § 7407(d)(1)(A)(i).

         30.     States work cooperatively with EPA to implement the Clean Air Act. States

  prepare State Implementation Plans, or SIPs, that contain a collection of rules—“enforceable

  emission limitations and other control measures means, or techniques, as well as schedules and

  timetables for compliance”—designed to, among other things, achieve and maintain compliance

  with the NAAQS. 42 U.S.C. § 7410(a)(2)(A). At a minimum, SIPs are required to conform to

  Clean Air Act requirements. The states submit their SIPs to EPA for approval. Id. § 7410(k)(1)-

  (4). If found adequate and approved, the State SIP becomes federal law and its provisions

  enforceable in federal courts.

         31.     The Clean Air Act includes a New Source Review (NSR) permitting program,

  which requires new and modified stationary sources emitting certain amounts of air pollution to

  install modern pollution control equipment before they are constructed. The Prevention of

  Significant Deterioration (PSD) program is part of the NSR permit program and specifically

  applies to sources located within attainment areas. 42 U.S.C. § 7475. EPA has approved

  Colorado’s PSD program, 5 C.C.R. § 1001-5:3D, as a component of the state’s SIP. See, e.g., 81

  Fed. Reg. 3963 (Jan. 25, 2016); 79 Fed. Reg. 8632 (Feb. 13, 2014). The Colorado Department of




                                                  10
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 11 of 44




  Public Health and Environment administers the Colorado SIP through its Air Pollution Control

  Division. Colo. Rev. Stat. § 25-7-111.

         32.     Colorado’s PSD rules provide that “[a]ny new major stationary or major

  modification…shall not begin actual construction in a[n]…attainment…area unless a permit has

  been issued containing all applicable state and federal requirements.” 5 C.C.R. § 1001-

  5:3D.I(A)(1). Major stationary sources in attainment areas are sources specifically identified that

  emit or have the potential to emit 100 tons per year of VOCs, or 250 tons-per-year of VOCs from

  all other sources. 42 U.S.C. § 7479(a)(1); 5 C.C.R. § 1001-5:3D.II(A)(25)(a). Underground coal

  mines are not a specifically identified source and are subject to the 250 tons per year threshold.

  A source must also obtain a PSD permit for “any physical change that would occur at a

  stationary source not otherwise qualifying as a major stationary source under Sections II.A.25.a

  and II.A.25.b. of this part, if the change would constitute a major stationary source by itself.” 5

  C.C.R. § 1001-5:3D(II)(25)(c); 40 C.F.R. § 52.21(b)(1)(i)(C). Sources that have the potential to

  emit less than 250 tons per year of VOCS must obtain a “minor” source permit, provided they

  emit at least 5 tons per year. 5 C.C.R. § 1001-5:3B(II)(D)(3)(a).

         33.     “Potential to emit” means the “maximum capacity of a stationary source to emit a

  pollutant under its physical and operational design. Any physical or operational limitation on the

  capacity of the source to emit a pollutant, including air pollution control equipment and

  restrictions on hours of operation or on the type or amount of material combusted, stored, or

  processed, shall be treated as part of its design if the limitation or the effect it would have on

  emissions is federally enforceable.” 40 C.F.R. § 51.166(b)(4); 5 C.C.R. § 1001-5:3A.I(B)(37).

  Fugitive emissions are excluded from determining whether sources are major. 5 C.C.R. § 1001-

  5:3A.I(B)(25)(b). Fugitive emissions are defined as emissions that “could not reasonably pass




                                                    11
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 12 of 44




  through a stack, chimney, vent or other functionally equivalent opening.” 40 C.F.R. §

  52.21(b)(20); 5 C.C.R. § 1001-2:I.G. A stationary source is defined as “any building structure,

  facility or installation, or any combination thereof belonging to the same industrial grouping that

  emits or may emit any air pollutant subject to regulation under the Federal Act, that is located on

  one or more contiguous or adjacent properties and that is owned or operated by the same person

  or by persons under common control.” 5 C.C.R. § 1001-5:3A.I(B)(43).

         34.     To secure a PSD permit, the permitting agency must identify and the source must

  implement the “best available control technology” (BACT) to control and limit air emissions. 42

  U.S.C. § 7475(a)(3) & (4); 5 C.C.R. § 1001-5:3D(VI)(A)(1). For sources that are major sources

  for a criteria pollutant like ozone, implementing BACT is also required for “each pollutant

  subject to regulation under the” Clean Air Act that are emitted above a certain emission

  threshold. 42 U.S.C. § 7475(a)(4); 5 C.C.R. § 1001-5:3D.IV(A)(1). This includes emissions of

  greenhouse gases, like methane, if a source emits or has the potential to emit at least 75,000 tons

  per year of the carbon dioxide equivalent, which is a standard unit for measuring greenhouse gas

  emissions. 5 C.C.R. § 1001-5:3A.I(B)(44)(d); 40 C.F.R. § 52.21(b)(49)(iv). In addition, the

  source must demonstrate that its emissions “will not cause or contribute to” exceeding (a) the

  NAAQS in any air quality control region and (b) the applicable maximum allowable increase

  over an area’s baseline concentrations. 5 C.C.R. § 1001-5:3D(VI)(A)(2). The source must also

  conduct a pre-construction “air quality impact analysis” and undertake continuous monitoring for

  one year before construction begins. 5 C.C.R. § 1001-5:3D(VI)(A)(3).

         35.     Under Title V of the Clean Air Act, operating permits are required for all major

  stationary sources. 42 U.S.C. § 7661a(a). A Title V major source is “any stationary source” that

  emits or has the potential to emit one hundred tons per year of VOCs. 42 U.S.C. § 7661(2), citing




                                                  12
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 13 of 44




  42 U.S.C. § 7602(j); 5 C.C.R. § 1001-5:3A(I)(B)(25)(b). Title V permits consolidate all

  “enforceable emission limitations and standards, a schedule of compliance, …a requirement that

  the permittee submit to the permitting authority…the results of any required monitoring,”

  including those found in a PSD permit. 42 U.S.C. § 7661c(a).

         36.     Each state must develop and submit to EPA for approval a Title V operating

  permit program that conforms to certain minimum elements established by EPA regulations. 42

  U.S.C. § 7661a(d)(1); 40 C.F.R. § 70.1. EPA approved Colorado’s Title V operating permitting

  program on October 16, 2000. 65 Fed. Reg. 49,919 (Aug. 16, 2000). Under Colorado’s Title V

  program, “no person shall operate [any major source] without first obtaining an operating permit

  in accordance with the provisions of this regulation.” 5 C.C.R. § 1001-5:3C.II.A.1.

         37.     The Clean Air Act’s citizen-suit provision provides an enforcement mechanism

  for the public. 42 U.S.C. § 7604. This provision empowers “any person” to “commence a civil

  action on his own behalf” against “any person…who is alleged to have violated (if there is

  evidence that the alleged violation has been repeated) or to be in violation…of an emission

  standard or limitation. 42 U.S.C. § 7604(a)(1). An “emission standard or limitation” is defined

  to include provisions found in an EPA-approved SIP and “any requirement to obtain a permit as

  a condition of operations.” 42 U.S.C. § 7604(f)(4). The citizen suit provision also expressly

  authorizes claims against “major emitting facilities” that are required to obtain a PSD

  construction permit. 42 U.S.C. § 7604(a)(3). Courts have jurisdiction to provide injunctive

  relief, impose “appropriate civil penalties,” order supplemental environmental projects, and

  award plaintiffs their litigation costs, including attorney and expert fees. 42 U.S.C. § 7604(a),

  (g)(2); § 7413(b) & (e); § 7604(d). See 40 C.F.R. § 19.4 (regulation adjusting for inflation

  statutory penalty amount to $101,439 per violation per day).




                                                   13
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 14 of 44




          38.      To enforce some Clean Air Act violations, a citizen-plaintiff must provide the

  alleged violator as well as relevant state agency, EPA, and state and U.S. attorney generals with

  written notice of the violations at least sixty days before a lawsuit is filed. 42 U.S.C. §

  7604(b)(1)(A). A notice letter is not required before filing suit against facilities that fail to

  obtain a PSD construction permit. Further, a citizen is barred from bringing suit if EPA or the

  state has commenced a lawsuit and is diligently prosecuting the case in court. 42 U.S.C. §

  7604(b)(1)(B).

                                     FACTUAL BACKGROUND

  I.      THE WEST ELK MINE

          39.      The Mine is an underground coal mine. It opened in 1981 and mining began in

  1982. The Mine is near Somerset, Colorado, in Gunnison County. Its support facilities,

  including offices, a warehouse and shop, rail line loading station, and a coal processing plant, are

  situated along Highway 133. The Mine is located within an attainment area for ozone pollution.

  Ambient air quality in Gunnison County was 93 percent of the NAAQS for ozone during the 3-

  year period of 2016-2018. In 2019, Gunnison County’s ambient air quality for ozone was 97%

  of the NAAQS.

          40.      Federal authorizations are required for the Mine. The Mine lies beneath mostly

  federal land, which is managed by the U.S. Forest Service. The U.S. Bureau of Land

  Management (BLM) administers the underlying coal deposits and is authorized to issue coal

  leases. The Mine is authorized by seven federal coal leases, covering about 14,395 acres, issued

  by BLM with Forest Service consent. In addition to the coal leases, the U.S. Office of Surface

  Mining, Reclamation and Enforcement (OSM) must approve a mining plan and Colorado’s

  Division of Reclamation, Mining and Safety must issue a mining permit.




                                                    14
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 15 of 44




         41.     The Mine is allowed to extract up to 8.5 million tons of coal per year. In 2012,

  the Mine produced almost 7 million tons of coal. In 2019, the Mine produced approximately

  4.15 million tons of coal.

         42.     The Mine has access to six coal seams that are stacked underground horizontally.

  The seams are identified alphabetically—A through F—with the A Seam being the deepest seam.

  The F Seam is closest to the surface and several hundred feet underground. The seams are

  separated by layers of shale, siltstone, and sandstone that vary in thickness from between 15 and

  250 feet.

         43.     Only one coal seam is mined at a time. When operations began, the Mine

  extracted coal from the shallow F seam, which proved uneconomical and ceased around 1991.

         44.     In 1992, the Mine began using the longwall-mining method to extract coal from

  the deeper B seam. Longwall mining continues today. It is a deep mining technique that

  progresses along a seam in sections or “panels.” Once a panel is mined out, the longwall

  machine is moved to the next panel. Panel construction involves building roadways and safety

  and take-out rooms. Mountain Coal uses a retreating method of longwall mining, constructing

  shafts off the main shaft to its end and installing required infrastructure. Mining then retreats

  back toward the main shaft. When the longwall machine is moved, the roof of the completed

  section is allowed to collapse. Mountain Coal typically moves the longwall machine to a new

  section or panel about every nine to ten months.

         45.     Mining the B coal seam continued until 2008, at which time Mountain Coal

  moved into the shallower E Seam. The transition was due to Mountain Coal’s concern that

  continuing in the B seam would prevent mining the overlying E seam.




                                                   15
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 16 of 44




         46.     To mine the E seam to completion, Mountain Coal proposed and obtained

  authorization to expand two of the seven federal coal leases (the “Expansion”). Necessary

  federal and state approvals for the Expansion were completed in March 2019. Under the

  Expansion, the Mine would extend onto 1,720 acres of the National Forest, within highly valued

  scenic areas and wildlife habitat known as the Sunset Roadless Area. The Expansion approvals

  authorized construction of methane drainage wells, road-building activities at the Mine, and

  construction of new longwall panels. The Expansion approvals did not include Clean Air Act

  permits.

         47.     The Expansion will extend mining for 2-3 years and provide access to

  approximately 10 million tons of coal. Without the Expansion, the Mine could not continue

  mining the E seam. In 2019, Mountain Coal indicated to OSM that, without the Expansion, the

  Mine would run out of mineable coal in the E seam in December 2019. Upon information and

  belief, mining in the Expansion area began in January 2020. Construction and mining operations

  in the Expansion area are ongoing and continuing. Neither the State nor EPA has required

  Mountain Coal to stop construction or operations until the company secures the required air

  pollution permits.

         48.     Mountain Coal intends to return to the B seam after E-seam mining is completed.

  In order to return to mining the B seam, additional construction at the Mine is required, including

  the construction of methane drainage wells and new longwall sections.

  II.    THE MINE’S EMISSIONS OF VOLATILE ORGANIC COMPOUNDS AND
         METHANE

         49.     The coalification process creates both coal deposits and gases. At the Mine,

  VOCs and methane are trapped within the coal seams and surrounding rock layers, mostly in the

  stratum directly above the coal seams. Mining frees these gases, which will migrate into the



                                                  16
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 17 of 44




  underground mining areas. There are more VOCs and methane gases in the deeper coal seams as

  compared to shallower seams. At greater depths, more pressure creates higher energy-content

  coal and larger quantities of gases.

         50.      VOCs emissions contribute to ground–level ozone pollution. The VOCs emitted

  by the Mine—propane, butane, hexane, pentane, among others—are regulated as a “criteria”

  pollutant under the Clean Air Act. See 40 C.F.R. § 51.100(s). These VOCs also are “regulated

  NSR pollutants” under 5 C.C.R. § 1001-5:3D(II)(A)(40). According to EPA, ozone pollution is

  harmful to public health. Ozone pollution causes decreased lung function, increased respiratory

  symptoms, emergency department visits, hospital admissions for respiratory ailments, and even

  premature death. 80 Fed. Reg. 65,302-65,309 (Oct. 26, 2015); 73 Fed. Reg. 16,436 (Mar. 27,

  2008). The Colorado Department of Public Health and the Environment found that symptoms

  that can result from breathing ground-level ozone include stinging eyes and throat, chest pain,

  coughing, and breathing difficulty. http://www.colorado.gov/pacific/cdphe/ozone-and-your-

  health. Those most at risk from ozone pollution are children, active recreationists, manual

  outdoor laborers, people with pre-existing lung and heart diseases like asthma, and older people.

  73 Fed. Reg. at 16,440. Ozone pollution damages native and nonnative vegetation, including

  crops and vegetables. 73 Fed. Reg. at 16,485-86; https://www.epa.gov/ground-level-ozone-

  pollution/ecosystem-effects-ozone-pollution. Damage to native vegetation results in ecosystem

  damage, including diminished ecosystem services they provide people for free, like clean air,

  clean water, and carbon sequestration. Id.

         51.     The Mine’s VOC emissions also contribute to visibility impairment, or haze, in

  the area. Visibility is a treasured natural resource, characterized by colorful, panoramic, and

  scenic views that stretch over hundreds of square miles. Visibility is measured by the maximum




                                                  17
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 18 of 44




  distance an observer can see a landscape when viewed against a background sky. Visibility

  impairment reduces the clarity, color, textures, and distances that one can see. It occurs when

  small particles of air pollution, like VOCs, absorb the natural light and interfere with an

  observer’s ability to see landscape features. The Clean Air Act includes provisions intended to

  protect visibility—and reduce haze—in national parks and wilderness areas, such as the West

  Elk Wilderness Area. See 42 U.S.C. § 7491; 40 C.F.R. §§ 51.308, 51.309.

         52.     Methane is a potent greenhouse gas. The warming effect of greenhouse gases is

  measured against carbon dioxide. Methane’s impact on the climate is far greater than carbon

  dioxide: it is 28-36 times more potent over a 100-year period and 84-87 times more potent over a

  20-year timeframe. Since 2011, EPA regulations require underground mines to report their

  annual emissions of methane, and other greenhouse gases, which are publicly available for

  review in an EPA database. See 40 C.F.R. § 98.321; § 98.2(a)(1) & Table A-3. In every year

  from 2011 through 2018 (the most current year of reporting), Mountain Coal has reported that

  the Mine’s methane emissions have exceeded 75,000 tons in carbon dioxide equivalents.

         53.     Methane gas is flammable when exposed to oxygen. Because it can cause

  explosions at certain concentrations within ambient air, methane is a safety hazard for the

  miners. Federal Mine Safety and Health Administration regulations require Mountain Coal to

  expel methane from the underground working portions of the Mine. When methane is released,

  so too are volatile organic compounds.

         54.     Mountain Coal emits methane and VOCs through a ventilation air system that

  pumps fresh air in and exhausts dirty air out through the Deer Creek shaft and the Sylvester

  Gulch portal. In addition, from the surface, Mountain Coal drills vertical methane drainage wells

  above the longwall to vent excessive methane. The methane wells are constructed before mining




                                                   18
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 19 of 44




  begins within a longwall panel and then capped until needed. When mining starts in a particular

  section, the capped wells are opened, allowing methane and VOCs to be vented during and after

  mining within that section. Greater volumes of methane and VOCs are emitted when Mountain

  Coal begins mining a particular longwall section. Although later sealed as mining progresses,

  methane continues to be released to the atmosphere even when wells are capped.

         55.    The Mine reported problems with methane in 2000 after several small

  underground explosions occurred within mined out areas of the B Seam. Explosions recurred in

  2005. In 2007, Mountain Coal obtained permission to construct the “Deer Creek” ventilation

  shaft and 168 methane drainage wells to emit methane from the Mine. The construction of an

  additional 39 methane drainage wells has been approved specifically for the Expansion.

         56.    Between 2011 and 2018, Mountain Coal changed how it was distributing the

  Mine’s methane emissions. Whereas the majority of released methane in 2011 was emitted from

  the methane drainage wells, in 2018, the majority of emitted methane came from the ventilation

  system. Currently, approximately sixteen percent (16%) of the Mine’s methane emissions are

  released through the methane drainage wells. Mountain Coal is also attempting to store methane

  in mined-out sections of the Mine. Over time, methane will escape from these sealed-off areas to

  the atmosphere.

  III.   AIR PERMITTING FOR THE MINE

         57.    In 2010, Mountain Coal obtained an air permit (No. 09GU1382) from Colorado’s

  Air Pollution Control Division (APCD). This permit covers multiple emission points at the

  Mine, including emissions of particular matter (PM) from the Deer Creek shafts and Sylvester

  Gulch portal. The permit does not apply to VOC emissions from the Mine’s ventilation system.




                                                19
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 20 of 44




  The permit does not cover VOC emissions from the Mine’s methane drainage wells. The permit

  is neither a major source PSD permit nor a Title V permit.

         58.     PM emissions are caused by the ventilation system blowing air in and out of the

  Mine. The 2010 permit is a “synthetic” minor source permit for PM and PM10 because, by

  including mandatory and enforceable limits on the volume of air pumped into and out of the

  Mine, it ensures PM and PM10 emissions are kept below the major source threshold for PM.

  Under the 2010 permit, Mountain Coal can emit up to 49 tons per year of PM from the

  ventilation system.

         59.     The 2010 permit characterizes the ventilation system as containing non-fugitive

  sources of PM emissions. Neither APCD nor Mountain Coal characterized, at the time the

  permit was issued, these PM emissions as fugitive. PM emissions at the Mine’s other, non-

  ventilation system, emission points were deemed fugitive emissions in the same permit. A

  January 2020 Environmental Assessment prepared for the Expansion characterizes PM emissions

  from the ventilation shafts as non-fugitive, point source, emissions.

         60.     Under Colorado air rules, facilities must submit Air Pollution Emission Notices

  (APEN) for each emission point that releases at least 2 ton per year of VOCs and PM. 5 C.C.R. §

  1001-5:3A.II(A). Mountain Coal has been submitting APENs for PM emissions from the Mine’s

  ventilation system, including in October 2019. In the October 2019 APEN, Mountain Coal did

  not include the volume of VOCs released from the ventilation system or any of the methane

  drainage wells. The October 2019 APEN did not identify PM emissions from the Mine’s

  ventilation system as fugitive emissions.

         61.     On or about January 16, 2020, Mountain Coal submitted APENs disclosing VOCs

  emissions from both the ventilation system and the methane drainage wells. On or about January




                                                  20
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 21 of 44




  16, 2020, Mountain Coal applied for a “minor” source construction permit covering VOC

  emissions from the ventilation system and the methane drainage wells. Mountain Coal requested

  a minor source, as opposed to a PSD, permit by claiming the Mine’s VOC emissions are below

  250 tons per year (tpy)—the major source threshold for a PSD permit. APCD has not issued

  Mountain Coal a minor source construction permit covering the Mine’s VOC emissions from the

  ventilation system and methane drainage wells. At this time and for the foreseeable future,

  Mountain Coal is constructing and mining the Expansion.

         62.    Mountain Coal collected VOC emission data in 2019 during certain days between

  late June and early December. These emission data provided the bases for Mountain Coal’s

  minor source permit application. From the 2019 data, Mountain Coal computed a daily average

  for VOC emissions from the Mine’s ventilation system (0.102 ton per day) and methane drainage

  wells (0.329 ton per day). Though samples were collected from late June through early

  December 2019, Mountain Coal’s daily average calculation was based on emissions data

  collected on nine days between late August and early December.

         63.    Mountain Coal’s daily average VOC emission calculation did not factor in a 61-

  day hydrocarbon event that occurred in 2019. A hydrocarbon event occurs when liquid

  hydrocarbons are encountered when mining. A hydrocarbon event is not a malfunction at the

  Mine. Hydrocarbon events occur infrequently but are part of normal operations when mining for

  coal. Mining companies plan for hydrocarbon events. Hydrocarbon events result in elevated

  VOC emissions. Upon information and belief, a hydrocarbon event occurred at the Mine in

  2011. The 2019 hydrocarbon event was excluded from the Mine’s daily average calculation for

  VOC emissions.




                                                 21
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 22 of 44




         64.     Mountain Coal estimated that the Mine’s actual emissions in 2019 were

  approximately 213.844 tons. Mountain Coal calculated this VOC-emission volume by

  combining VOC emissions from the 61-day hydrocarbon event with 304 days of the daily

  averages of VOC emissions from the ventilation system and methane drainage wells.

         65.     Mountain Coal’s daily average VOC emission rate did not account for VOC

  emissions that occur immediately after the longwall is moved. Mountain Coal did not move the

  longwall between August and December 2019. The rate of VOC emissions is greatest in the

  early weeks of mining a newly moved longwall section.

         66.     To calculate the Mine’s potential-to-emit VOCs, Mountain Coal adopted a “safety

  factor” of 1.4. This 1.4 safety factor is part of Mountain Coal’s minor source permit application.

  Mountain Coal did not apply this safety factor to the Mine’s actual emissions in 2019. Mountain

  Coal applied this safety factor to its calculated daily average of VOC emissions from the

  ventilation system and methane drainage wells, which does not reflect actual emissions in 2019.

         67.     Using 2019 actual emissions—including the hydrocarbon event and the daily

  averages of VOC emissions—and Mountain Coal’s adopted safety factor, the Mine’s potential-

  to-emit VOCs would be approximately 299.382 tons-per-year (213.844 tons-per-year multiplied

  by 1.4). This amount exceeds the major source PSD 250 tons-per-year threshold.

         68.     The Mine’s VOC potential-to-emit exceeds 250 tons-per-year using the Mine’s

  methane emissions in prior years and a developed ratio between methane and VOCs emissions.

  Since 2011, the Mine’s methane emission volumes are available from the EPA’s greenhouse gas

  reporting database. The reporting process is done electronically, and requires the reporting

  facility to certify that the data and information submitted is true, accurate, and complete.

  Facilities are required to maintain records documenting the submitted data, including how the




                                                   22
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 23 of 44




  data were developed. To provide this information, Mountain Coal conducts weekly monitoring

  through gas velocity readings (which determine gas volumes) and collecting bag samples (which

  determine methane concentrations). Between 2011 through 2018, the highest annual volume of

  the methane emissions was 54,471.64 tons, which occurred in 2011.

         69.    A ratio of methane emissions to VOC emissions at the Mine is determinable.

  Applying that ratio to the amount of methane emitted from the Mine yields a VOC emission rate

  at the Mine of more than the 250 tons-per-year PSD threshold. In 2009, Mountain Coal analyzed

  the composition of gases being emitted from the Mine’s methane drainage wells that were drilled

  into the E seam. A similar gas analysis occurred at the nearby Elk Creek mine. These data reveal

  a ratio between methane and VOCs that reflects the relative concentration of these gases within

  the Mine’s emissions. The maximum VOC to methane ratio, expressed on a mass basis

  (kilogram to kilogram), is 0.0206. Applying the maximum ratio to the volume of methane

  emissions in 2011 results in VOC emissions of 1,122.1 tons.

         70.    The Mine’s potential-to-emit VOCs exceeds 250 tons-per-year because it must

  include emissions associated with mining the deeper B seam. According to Mountain Coal, E-

  seam mining will generate 50 to 60 percent less methane than B-seam mining. Because the B

  seam contains at least double the volume of VOCs and methane than the E seam, the Mine’s

  potential-to-emit VOCs should be doubled that of (1) Mountain Coal’s calculation in its permit

  application or (2) the result obtained using the VOC-to-methane ratio. The Mine’s minor source

  permit application did not account for mining the B seam.

         71.    Mountain Coal had previously mined the B seam. B-seam mining stopped to

  ensure that coal within the E seam could be recovered. Since approximately 2008, Mountain

  Coal has been mining the E seam. Once E-seam mining is complete under the Expansion,




                                                 23
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 24 of 44




  Mountain Coal will return to mining the deeper B seam. Mining will continue for at least

  another eight years once Mountain Coal returns to the B seam. There is approximately 53.5

  million tons of coal remaining in the B seam. To mine the deeper B seam, Mountain Coal will

  construct additional methane drainage wells and new longwall sections. According to the 2017

  Environmental Impact Statement, Mountain Coal will need to construct 77 methane drainage

  wells to mine the B seam. Moving to the B seam is a physical or operational change for the

  Mine.

          72.    Mountain Coal’s potential-to-emit VOCs did not include VOC emissions from

  sources other than the ventilation system and the methane drainage wells.

          73.    The Mine’s potential-to-emit VOCs should account for the Mine’s maximum

  annual production rate of 8.5 million tons. The amount of coal production relates to VOC and

  methane emissions. The Mine’s highest coal production occurred over the same four-year period

  (2011-2014) as the Mine’s highest annual rate of VOC and methane emissions. In 2019, the

  Mine produced less than half (approximately 4.15 million tons) the maximum amount of coal

  authorized.

          74.    Separate from Mountain Coal’s construction permit application, on February 19,

  2020, a third-party contractor (Environmental Commodities Corporation) applied for an air

  construction permit to install and operate four flares at the Mine’s methane drainage wells.

  Environmental Commodities Corporation will be conducting the flaring operations and procuring

  the flaring equipment. Flaring operations at the Mine are voluntary. Flaring is not proposed to

  be a mandatory, federally enforceable limit in any Mine air permit. Mountain Coal will not be

  flaring. Mountain Coal is not seeking an air permit for flaring or requesting a permit term

  obligating the Mine to flare methane.




                                                  24
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 25 of 44




         75.     In 2012, Mountain Coal applied for a Title V permit, although the application did

  not cover VOC emissions. Mountain Coal withdrew that application two years later.

         76.     Mountain Coal recently again applied for a Title V operating permit for the Mine.

  The company did so because the Mine’s potential-to-emit VOCs was well over 100 tons-per-

  year. Mountain Coal’s application was not timely submitted. For years before applying for a

  Title V permit, Mountain Coal has been operating the Mine while emitting more than 100 tons

  per year of VOCs. Mountain Coal’s permit application was not complete. Mountain Coal’s

  Title V permit application does not include VOC emission rates that reflect the Mine’s actual

  emissions and potential-to-emit, emission limits that reflect the “best available control

  technology,” the actual and potential-to-emit methane emissions, and flaring activities conducted

  by Environmental Commodities Corporation.

                                       CLAIMS FOR RELIEF

                                      First Claim for Relief
               (Constructing and Operating the West Elk Mine without a PSD Permit)

         77.     Plaintiffs reallege and incorporate all preceding paragraphs as set forth herein.

         78.     Colorado’s air rules provide that “[a]ny new major stationary or major

  modification…shall not begin actual construction in a[n]…attainment…area unless a permit has

  been issued containing all applicable state and federal requirements.” 5 C.C.R. § 1001-

  5:3D.I(A)(1). Major stationary source means “any stationary source that emits, or has the

  potential to emit, two hundred and fifty tons per year or more of any regulated NSR pollutant.” 5

  C.C.R. § 1001-5:3D(II)(25)(a)(ii). Major sources are those involving “any physical change that

  would occur at a stationary source not otherwise qualifying as a major stationary source under

  Sections II.A.25.a and II.A.25.b. of this part, if the change would constitute a major stationary

  source by itself.” 5 C.C.R. § 1001-5:3D(II)(25)(c). See also 40 C.F.R. § 52.21(b)(1)(i)(C).



                                                   25
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 26 of 44




         79.    The Mine is a stationary source. Mountain Coal does not have a major source

  PSD permit for the Mine. The Expansion is a physical change at the Mine. The Expansion

  involves moving the longwall to a newly leased and approval area and constructing methane

  drainage wells, building access roads, constructing longwall panels and related underground

  roads and crosscuts. The Expansion itself has the potential-to-emit more than 250 tons per year

  of VOCs. The construction necessary to mine the deeper B seam is a physical change at the

  Mine and also involves moving the longwall and constructing methane drainage wells,

  constructing longwall panels and related underground roads and crosscuts. Mining the deeper B

  seam itself has the potential-to-emit more than 250 tons-per-year of VOCs.

         80.    Mountain Coal has been constructing the Mine’s Expansion without a PSD

  permit. Mountain Coal began operating the Mine’s Expansion without a PSD permit since at

  least January 2020. Mountain Coal will continue construct and operating the Mine’s Expansion

  after the filing of this Complaint. After mining in the Expansion area is completed, Mountain

  Coal will construct and operate mining activities on the Mine’s pre-Expansion leased areas

  without a PSD permit. Mountain Coal has neither applied for nor obtained a PSD construction

  permit. Mountain Coal is not operating in compliance with the terms and conditions that would

  be imposed by a PSD construction permit for any aspect of the Mine’s operations. Mountain

  Coal is violating the requirement to obtain a PSD construction permit and emit pollution only in

  accordance with Best Available Control Technology emission limits.

         81.    Each and every day Mountain Coal is constructing the Mine without a PSD

  construction permit is a separate and distinct violation of the Clean Air Act and Colorado’s EPA-

  approved SIP. Unless restrained and penalized by an order of this Court, these and similar

  violations will remain ongoing. These ongoing violations are enforceable under the Clean Air




                                                 26
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 27 of 44




  Act’s citizen suit provision. See 42 U.S.C. § 7604(a)(1) & (3).

                                      Second Claim for Relief
                       (Operating the West Elk Mine without a Title V Permit)

         82.     Plaintiffs reallege and incorporate all preceding paragraphs as set forth herein.

         83.     Colorado’s air quality regulations, as approved by EPA, provide that “no person

  shall operate [a major source] without first obtaining an [Title V] operating permit.” 5 C.C.R. §

  1001-5:3C.II(A)(1). “Major sources” are defined as those that emit or have the potential-to-emit

  100 tons per year of VOCs. 5 C.C.R. § 1001-5:3A(I)(B)(25)(b).

         84.     The Mine is a major source for the purpose of the Title V permitting requirement.

  In 2019, the Mine actually emitted over 100 tons-per-year of VOCs.

         85.     Mountain Coal has not obtained a Title V operating permit for the Mine.

  Mountain Coal is operating the Mine and continues to operate the Mine without a Title V

  operating permit covering VOC emissions. Mountain Coal is not operating the Mine in

  compliance with the terms and conditions that would be imposed by a Title V operating permit

  or a PSD construction permit.

         86.     Each and every day Mountain Coal operates the Mine without a Title V operating

  permit is a separate and distinct violation of the Clean Air Act and Colorado’s EPA-approved air

  quality regulations. Unless restrained and penalized by an order of this Court, these and similar

  violations will remain ongoing. These ongoing violations are enforceable under the Clean Air

  Act citizen suit provision, as “emission standard or limitation” is defined, in part, as “any

  requirement to obtain a permit as a condition of operations.” 42 U.S.C. § 7604(f)(4); §

  7604(a)(1).




                                                   27
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 28 of 44




                                       PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs respectfully request that the Court grant the following relief:

            A.     Declare Mountain Coal and Arch violated and are violating the Clean Air Act,

  Colorado’s SIP and air quality regulations, and are required by these laws to secure a PSD

  construction permit and obtain a Title V operating permit before constructing and operating the

  Mine;

            B.     Enjoin Mountain Coal and Arch from constructing and operating so long as the

  Mine is not in compliance with the Clean Air Act, including by the obtaining the required PSD

  construction permit and Title V operating permit;

            C.     Order Mountain Coal and Arch to apply for and obtain a PSD construction

  permit;

            D.     Assess civil penalties against Mountain Coal and Arch, as authorized by the Clean

  Air Act, 42 U.S.C. § 7604(a) and based on 42 U.S.C. § 7413 and 40 C.F.R. § 19.4;

            E.     Order $100,000 of the civil penalties assessed against Mountain Coal and Arch

  Coal be used for beneficial mitigation projects to enhance public health and the environment in

  areas where Plaintiffs’ members live, work, and recreate and that are adversely impacted by

  Mountain Coal and Arch’s illegal emissions, construction, and operations, as authorized by 42

  U.S.C. § 7604(g)(2) and as is consistent with the purposes of the Clean Air Act;

            F.     Order Mountain Coal and Arch to pay Plaintiffs’ costs, including reasonable

  attorneys’ fees and expert witness fees, 42 U.S.C. § 7604(d);

            G.     Retain jurisdiction of this action to ensure compliance with the Court’s Order;

  and,

            H.     Provide such other relief as the court deems just and proper.




                                                    28
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 29 of 44




  Dated this 12th day of May, 2020      /s/ Neil Levine
                                        Neil Levine (CO Bar No. 29083)
                                        Public Justice
                                        4404 Alcott Street
                                        Denver, Colorado 80211
                                        (303) 455-0604
                                        nlevine@publicjustice.net

                                        David Nicholas (MA Bar No. 553996)
                                        20 Whitney Road
                                        Newton, Massachusetts 02460
                                        (617) 964-1548
                                        dnicholas100@gmail.com

                                        Attorneys for Plaintiffs


  Plaintiffs:

  Center for Biological Diversity
  Allison Melton
  1536 Wynkoop St., Ste. 421
  Denver, Colorado 80202

  WildEarth Guardians
  Jeremy Nichols
  2590 Walnut St.
  Denver, CO 80205

  Sierra Club
  Nathanial Shoaff
  201 Webster St., Ste. 1300
  Oakland, CA 94612

  High Country Conservation Advocates
  Matt Reed
  716 Elk Ave.
  Crested Butte, CO 81224




                                          29
Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 30 of 44




                  Exhibit 1
      Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 31 of 44




                            VIA CERTIFIED MAIL, RETURN RECEIPT REQUEST


          December 17, 2019

          John Eaves
          Chief Executive Officer
          Arch Coal, Inc.
          One City Place Drive, Suite 300
          St. Louis, Missouri 63144
          USPS Certified Mail # 7018 1130 0000 6779 1441

          Weston Norris
          General Manager
          John Poulos
          Manager of Engineering and Environmental Affairs
          Mountain Coal Company, LLC
          5174 Highway 133
          Somerset, Colorado 81434
          USPS Certified Mail # 7018 1130 0000 6779 1458

          CT Corporation System
          Registered Agent
          Arch Coal, Inc. and Mountain Coal Company
          1900 West Littleton Blvd.
          Littleton, Colorado 80120
          USPS Certified Mail # 7018 1130 0000 6779 1465

                    Re:   Sixty-Day Notice of Intent to Sue Mountain Coal Company and Arch Coal Inc.
                          for Clean Air Act Violations at the West Elk Mine

          Dear Owners and Operators of the West Elk Mine:

                  On behalf of WildEarth Guardians, Sierra Club, Center for Biological Diversity, and
          High Country Conservation Advocates, we are providing Mountain Coal Company and Arch
          Coal Inc. (collectively referred to here as “MCC”) with notice of our intent to file a civil lawsuit
          for significant and ongoing violations of the Clean Air Act (CAA) at the West Elk coal mine (the
          “Mine”), located near the town of Somerset in Gunnison County and Paonia in Delta County,
          Colorado. As detailed below, MCC’s activities at the Mine result in emissions of volatile
          organic compounds that require (1) submitting Air Pollution Emissions Notices to Colorado’s
          Department of Public Health and Environment, (2) obtaining an operating permit, and (3)
          obtaining a construction permit. Your failure to comply with these reporting and permitting
          requirements violates the Clean Air Act.




publicjustice.net         National Headquarters                              West Coast Office
                          1620 L Street NW, Suite 630, Washington DC 20036   475 14th Street, Suite 610, Oakland CA 94612
                          (202) 797-8600 phone • (202) 232-7203 fax          (510) 622-8150 phone • (510) 622-8155 fax
      Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 32 of 44


          Clean Air Act Sixty-Day Notice Letter: West Elk Mine
          December 17, 2019
          Page 2 of 14


                  The Clean Air Act’s citizen suit provision, 42 U.S.C. § 7604(b)(1), authorizes citizens to
          commence a civil action against those who are “alleged to have violated (if there is evidence that
          the alleged violation has been repeated) or to be in violation of…an emission standard or
          limitation under this chapter…,” and who are “propos[ing] to construct or constructs any new of
          modified major emitting facility without a permit required under part C of subchapter I of this
          chapter (relating to significant deterioration of air quality). 42 U.S.C. § 7604(a)(1) & (3). See 42
          U.S.C. § 7604(f) (defining “emission standard or limitation”). Under this provision, courts can
          award injunctive relief, 42 U.S.C. § 7604(a), and impose civil penalties, id. § 7413(b). See also
          40 C.F.R. § 19.4; 84 Fed. Reg. 2056, 2059 (Feb. 6, 2019); 42 U.S.C. § 7604(g)(2) (authorizing
          funding beneficial mitigation projects). Courts further award prevailing plaintiffs their litigation
          costs, including attorney and expert fees, under 42 U.S.C. § 7604(d).

                  Some violations that are enforceable through the citizen suit provisions require notice to
          the alleged violating party as well as the relevant state agency and EPA. 42 U.S.C. § 7604(b).
          This notice letter has been prepared and circulated to satisfy this requirement. We intend to file
          suit in U.S. District Court sixty days after this letter’s postmark date to enjoin the identified
          violations, obtain other injunctive relief, seek civil penalties and a beneficial environmental
          project, and recoup litigation costs including attorney and expert fees.

                                                       ------------------------

          I.        The Specific Clean Air Act Provisions That Have Been, and Continue To Be,
                    Violated

                  The Clean Air Act is designed to “protect and enhance the quality of the Nation’s air
          resources so as to promote the public health and welfare and productive capacity of its
          population.” 42 U.S.C. § 7401(b)(1). It requires the Environmental Protection Agency (EPA) to
          establish primary and secondary national ambient air quality standards (or NAAQS) for
          pollutants that EPA has issued air quality criteria. 42 U.S.C. §§ 7408, 7409. Ground-level ozone
          pollution results when airborne “volatile organic compounds” or nitrogen oxides react with
          sunlight—this is commonly referred to as smog. EPA has identified ozone as a “criteria”
          pollutant and promulgated a NAAQS for ozone. 40 C.F.R. §§ 50.9, 50.10 and 50.19.

                  EPA designates areas within each state where air quality is better or worse than the
          NAAQS. An area that meets the NAAQS for a particular pollutant is designated an “attainment”
          area and an area that does not meet the standard is designated a “nonattainment” area. 42 U.S.C.
          § 7407(d)(1)(A)(i). The Mine is in an ozone attainment area. Consequently, Clean Air Act rules
          associated with the Prevention of Significant Deterioration program—designed to ensure air
          quality within attainment areas remains compliant with the NAAQS (42 U.S.C. § 7470)—apply.

                  The Clean Air Act also requires each state to adopt and submit to EPA for approval a
          State Implementation Plan, or SIP. 42 U.S.C. § 7410. Through SIPs, states ensure compliance
          with the air quality standards, id. § 7410(a)(2)(A), § 7502(c)(6), with EPA’s role reserved for
          approving or disapproving SIPs and taking action when a state’s SIP is found inadequate. Once
          approved by EPA, SIPs become federal law and enforceable under the Clean Air Act. See 42

publicjustice.net         National Headquarters                                   West Coast Office
                          1620 L Street NW, Suite 630, Washington DC 20036        475 14th Street, Suite 1230, Oakland CA 94612
                          (202) 797-8600 phone • (202) 232-7203 fax               (510) 622-8150 phone • (510) 622-8155 fax
      Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 33 of 44


          Clean Air Act Sixty-Day Notice Letter: West Elk Mine
          December 17, 2019
          Page 3 of 14


          U.S.C. § 7413, § 7604. EPA has approved elements of Colorado’s State Implementation Plan,
          which are set forth in state regulations implementing the Colorado Air Pollution Prevention and
          Control Act, C.R.S. §§ 25-7-101 et seq.; 40 C.F.R. § 52.320.

                    A.   Air Pollution Emission Notice

                  Colorado’s SIP contains an emission reporting requirement, which has been approved by
          EPA. See 40 C.F.R. § 52.320. That provision provides that no existing, new, or modified
          stationary source can emit air pollutants “unless and until” the source files an Air Pollution
          Emission Notice (APEN) with Colorado’s Air Pollution Control Division. 5 C.C.R. § 1001-
          5:3A.II(A). A source in an attainment area must submit an APEN covering each emission point
          that releases 2 or more tons per year of a criteria pollutant, like VOCs. 5 C.C.R. § 1001-
          5:3A.II(A). An APEN must include an estimate of the quantity and composition of a source’s
          emissions, the location of the emissions, the name and address of the persons who operate and
          own the facility, the nature of the facility, process, or activity, and other information required by
          the applicable APEN form.

                  To determine whether a stationary source reaches the quantity threshold that triggers the
          APEN filing requirement, a facility can use actual emission data or apply an appropriate method
          to estimate emissions. 5 C.C.R. § 1001-5:3A.II(B)(1). All types of emissions count toward the
          threshold. 5 C.C.R. § 1001-5:3A.II(A); 5 C.C.R. § 1001-5:3A.II(B)(3). A submitted APEN is
          valid for five years, at which time a revised APEN must be submitted. 5 C.C.R. § 1001-
          5:3A.II(B)(2). APENs must also be revised when a significant change in operations occurs. 5
          C.C.R. § 1001-5:3A.II(C). Concurrent with filing the APEN, the source must also submit an
          APEN fee. 5 C.C.R. § 1001-5:3A.II(A).

                    B.   Construction Permits

                  As approved by EPA, Colorado’s SIP contains a construction permit requirement for both
          “minor” and “major” stationary sources of air pollution. See 40 C.F.R. § 52.320. First, Colorado
          requires construction permits for all stationary sources throughout the state. 5 C.C.R. § 1001-
          5:3B(II)(A)(1) (“[N]o person shall commence construction of any stationary source or
          modification of a stationary source without first obtaining or having a valid construction
          permit.”). The trigger for this minor-source permitting requirement varies depending on the
          pollutant involved, the volume of emissions, and the location of the source. See 5 C.C.R. § 1001-
          5:3B(II)(D)(2). Relevant here, for sources emitting volatile organic compounds in an attainment
          area, construction permits are required if VOC emissions from all emission points total five tons
          per year or more. 5 C.C.R. § 1001-5:3B(II)(D)(3)(a). To secure a minor source permit,
          emissions must conform to the applicable ambient air quality standard and the source must
          implement “reasonably available control technology.” 5 C.C.R. § 1001-5:3B(III)(D)(1), (2).

                 There are different triggers and rules for “major” air pollution sources constructed in
          attainment areas. 5 C.C.R. § 1001-5:3D. Under the state’s Prevention of Significant
          Deterioration (PSD) program, construction permits are required when a new source’s potential-
          to-emit is at least 250 tons per year of VOCs. 5 C.C.R. § 1001-5:3D(II)(25)(a)(ii) (defining

publicjustice.net        National Headquarters                              West Coast Office
                         1620 L Street NW, Suite 630, Washington DC 20036   475 14th Street, Suite 1230, Oakland CA 94612
                         (202) 797-8600 phone • (202) 232-7203 fax          (510) 622-8150 phone • (510) 622-8155 fax
      Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 34 of 44


          Clean Air Act Sixty-Day Notice Letter: West Elk Mine
          December 17, 2019
          Page 4 of 14


          major stationary source). A PSD construction permit is also required for sources undergoing a
          “major” modification, which, as defined, means (1) there is a physical change in the facility or a
          change in the method of operations, (2) a significant emissions increase in a regulated NSR
          pollutant, defined as 40 tons per year of VOCs, 5 C.C.R. § 1001-5:3D(II)(44)(a), and (3) a
          significant net emissions increase of that pollutant, 5 C.C.R. § 1001-5:3D(II)(27). 5 C.C.R. §
          1001-5:3D(II)(23). Sources must also obtain a PSD construction permit for “any physical
          change that would occur at a stationary source not otherwise qualifying as a major stationary
          source under Sections II.A.25.a and II.A.25.b. of this part, if the change would constitute a major
          stationary source by itself.” 5 C.C.R. § 1001-5:3D(II)(25)(c).

                  When a PSD permit is required, such regulated sources must apply the Best Available
          Control Technology (BACT) to its emissions of all regulated pollutants that exceed relevant
          emission thresholds. 5 C.C.R. § 1001-5:3D(IV). BACT is an “emissions limitation…based on
          the maximum degree of reduction of each regulated NSR pollutant that would be emitted from
          any proposed major stationary source or major modification that the Division or Commission, on
          a case-by-case basis, taking into account energy, environmental, and economic impacts and other
          costs, determines is achievable for such source or modification through application of production
          processes or available methods, systems, and techniques, including fuel cleaning or treatment or
          innovative fuel combustion techniques for control of such pollutant.” 5 C.C.R. § 1001-
          5:3D(II)(A)(8). BACT applies not only to emissions of criteria pollutants, like volatile organic
          compounds, but also to greenhouse gases like methane when emissions, based on carbon-
          dioxide-equivalents (CO2e), are above 75,000 tons per year. 5 C.C.R. § 1001-5:3A.I(B)(44)(d);
          see also 40 C.F.R. § 51.166(b)(48)((iii) & (iv); 40 C.F.R. § 52.21(b)(49)(iv); 81 Fed. Reg.
          68,110, 68,113 (Oct. 3, 2016) (establishing 75,000 tpy of CO2e as “significant emission rate”
          threshold for implementing BACT for greenhouse gases like methane).

                    C.   Operating Permits

                 Title V of the Clean Air Act establishes an operating permit program. 42 U.S.C. §
          7661a(a). This requirement applies to operating facilities that meet the definition of a “major
          source”—those that have the potential to emit 100 tons per year or more of any criteria pollutant.
          42 U.S.C. § 7661(2)(B); § 7602(j). Although the Title V permitting program does not impose its
          own substantive air quality control requirements, it compiles air quality controls imposed on
          emission units and sources through other means and requires that permits contain adequate
          monitoring, recordkeeping, and reporting requirements. 42 U.S.C. §§ 7661c(c).

                  EPA regulations establish minimum elements that must be included in state operating
          permit programs. See 40 C.F.R. § 70.1. Title V requires each state to develop and submit to EPA
          for approval an operating permit program. 42 U.S.C. § 7661a(d)(1). EPA approved Colorado’s
          Title V operating permit program in 2000. 65 Fed. Reg. 49,919 (Aug. 16, 2000). Colorado’s
          program is codified at 5 Code of Colorado Regulations, 1001-5, Regulation No. 3, Part C.




publicjustice.net        National Headquarters                              West Coast Office
                         1620 L Street NW, Suite 630, Washington DC 20036   475 14th Street, Suite 1230, Oakland CA 94612
                         (202) 797-8600 phone • (202) 232-7203 fax          (510) 622-8150 phone • (510) 622-8155 fax
      Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 35 of 44


          Clean Air Act Sixty-Day Notice Letter: West Elk Mine
          December 17, 2019
          Page 5 of 14


          II.       Factual Background

                 The West Elk Mine is an underground coal mine located in Gunnison County, Colorado
          and the North Fork Valley. It is owned by Arch Coal Company (Arch Coal), who purchased the
          mine in 1998, and is operated by Mountain Coal Company, a subsidiary of Arch Coal.

                  The Mine is located on mostly federal land within the Gunnison National Forest as well
          as some private land. Over the years, MCC acquired and continues to have access to seven
          federal coal leases and one private lease. The federal leases were issued by the U.S. Bureau of
          Land Management, which administers federal coal reserves under the authority of the Mineral
          Leasing Act, 30 U.S.C. §§ 181 et seq. The U.S. Forest Service manages national forests and
          “consented” to the leases after considering the mine’s impact on surface resources. See 30 U.S.C.
          § 201(a)(3)(iii), § 207(a).

                  The mine’s coal seams are identified by letter—A through F—in ascending stratigraphic
          order. Although the F Seam is closest to the surface, it is several hundred feet underground.
          Shale, siltstone, and sandstone layers separate the coal seams, varying in thickness from between
          15 and 250 feet. The deeper B seam was mined from approximately 1992 through 2008. MCC
          is now mining the E seam and the mine expansion will allow MCC to, at least initially, continue
          to do so. MCC is using the “longwall” method to extract coal at the mine.

                  Methane and other organic gases are found with coal deposits, as they are both converted
          from the same biological material. Because methane poses an explosion risk to miners, federal
          law requires coal companies to remove the gas from underground mines. MCC flushes the
          methane from the mine through a powerful ventilation system and with methane drainage wells
          that are drilled from the surface and permit the gas to rise and escape. Deeper coal seams
          contain greater concentrations of methane and other organic gases.

                  For the two largest BLM leases—COC1362 (4,836 acres) and COC67232 (1,517
          acres)—MCC secured lease modifications in December 2017 to access additional coal reserves
          south of the mine and to build 43 additional methane drainage wells and access roads. The
          expansion totals 1,720 acres and includes approximately 10 million tons of coal reserves that
          were otherwise not accessible. The expansion also required authorizations from Colorado’s
          Division of Reclamation, Mining and Safety (DRMS) and the U.S. Office of Surface Mining
          Reclamation and Enforcement (OSMRE), in accordance with Colorado’s Surface Coal Mining
          Reclamation Act and the federal Surface Mining Control and Reclamation Act (SMCRA). On
          November 14, 2018, DRMS approved the permit revision, adding 2,620 acres to the mine’s
          permit area (1,720 acres within the two modified BLM leases and some additional private lands).
          OSMRE provided its approval, known as a mining plan of operation modification, on April 19,
          2019. A legal challenge to the OSMRE’s approval is ongoing, with the agency currently redoing
          its environmental analysis under the National Environmental Policy Act as required by a court
          order.




publicjustice.net         National Headquarters                              West Coast Office
                          1620 L Street NW, Suite 630, Washington DC 20036   475 14th Street, Suite 1230, Oakland CA 94612
                          (202) 797-8600 phone • (202) 232-7203 fax          (510) 622-8150 phone • (510) 622-8155 fax
      Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 36 of 44


          Clean Air Act Sixty-Day Notice Letter: West Elk Mine
          December 17, 2019
          Page 6 of 14


          III.      The Violating Actions

                 Due to emissions of volatile organic compound (VOC) emissions, MCC is required to
          submit reporting notices with the state and obtain state-issued air permits. The notices and
          permits are necessary for MCC to operate the mine and commence construction of the mine’s
          expansion.

                  We have calculated VOC emissions from the mine for the years 2011 though 2018.
          These calculations are based on an emission factor—expressed as a ratio between methane
          (CH4) and volatile organic compounds—and the mine’s annual methane emissions, as has been
          reported to the EPA since 2011 under the GHG Reporting Rule, 40 C.F.R. Part 98.1 MCC
          reports the mine’s cumulative annual methane emissions and emissions from each of the mine’s
          ventilation shafts and individual methane drainage wells.

                 The emission factor was developed using publicly available data that is specific to the
          mine and the region. The 95% confidence interval for the average VOC/methane (CH4) ratio is
          12.38%. This narrow confidence interval means the ratio is likely to be highly accurate and
          provides a scientifically supportable basis for determining emissions. The ratios are shown here:

                           Parameter                           VOC/CH4 ratios expressed on a
                                                                   mass basis (kg/kg).
                           Maximum                                       0.0206
                           Minimum                                       0.0144
                           Average                                       0.0178
                           Median                                        0.0184
                           95% Confidence Limits                        ±12.38%
                           for the Average

          The expressed ratios reveal that the gases released from the mine have a very high concentration
          of methane and low VOC concentrations. But due to the sheer volume of gases escaping the
          mine, VOC emissions are significant. Using the maximum, average, and minimum ratios and
          annual reported methane emissions, the mine’s total VOC emissions for each year between 2011
          and 2018 are shown in Tables 1-3.




          1
                  CAA regulations require underground coal mines to report their annual greenhouse gas
          emissions to EPA. 40 C.F.R. § 98.1; 40 C.F.R. § 98.320 (reporting required for active
          underground coal mines that emits methane from mine shafts or ventilation holes). This
          reporting mandate applies if a mine is releasing 36.5 million cubic feet or more of methane
          annually. 40 C.F.R. § 98.321, § 40 C.F.R. § 98.2(a)(10), Table A-3. Every year since 2011,
          MCC has reported its GHG emissions.
publicjustice.net         National Headquarters                              West Coast Office
                          1620 L Street NW, Suite 630, Washington DC 20036   475 14th Street, Suite 1230, Oakland CA 94612
                          (202) 797-8600 phone • (202) 232-7203 fax          (510) 622-8150 phone • (510) 622-8155 fax
      Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 37 of 44


          Clean Air Act Sixty-Day Notice Letter: West Elk Mine
          December 17, 2019
          Page 7 of 14


                                                               Table 1

        Summary of estimated West Elk maximum VOC emissions from the mine ventilation systems
                 and degassing wells over the time series of 2011 to 2018.
        Source                                                          Maximum VOC Emissions (Tons) Based on the
                                                                              Upper 95% Confidence Limit
                                                              2011       2012       2013     2014     2015     2016     2017    2018
        Ventilation System (Shaft 4 ESM 8 Entry 42-43 XC)          31         200      14        15       12       7       2          2
        Ventilation System (Shaft 4 ESM 8 Entry 43-44 XC)         276         241     193      202       148     116     179        113
        Ventilation System (Shaft 4 ESM 8-9 Entry 43 XC)           47          33      36        42       35      33      42         35
        Ventilation System (Shaft 4 Total)                        354         292     242      259       195     156     223        150
        Sly Gulch Exhaust Fan                                      80         105     116        95       80      94     119         70
        CH4V Total liberated from all ventilation systems         434         397     358      353       274     250     342        220
        CH4D Total Liberated from all MDWs                        688         441     325      238       166     116      59         45
        TOTAL                                                   1,122         838     683      592       441     366     401        265

                                                               Table 2

        Summary of estimated West Elk average VOC emissions from the mine ventilation systems
                 and degassing wells over the time series of 2011 to 2018.
        Source                                                          Average VOC Emissions (Tons) Based on the
                                                                              Upper 95% Confidence Limit
                                                              2011       2012       2013     2014     2015     2016     2017    2018
        Ventilation System (Shaft 4 ESM 8 Entry 42-43 XC)          27          16      12        13       10       6       2          2
        Ventilation System (Shaft 4 ESM 8 Entry 43-44 XC)         239         208     166      174       128     100     155         98
        Ventilation System (Shaft 4 ESM 8-9 Entry 43 XC)           40          28      31        36       30      29      36         30
        Ventilation System (Shaft 4 Total)                        306         252     209      223       168     135     193        130
        Sly Gulch Exhaust Fan                                      69          90     100        82       69      81     103         60
        CH4V Total liberated from all ventilation systems         375         343     310      305       237     216     295        190
        CH4DTotal Liberated from all MDWs                         595         381     281      206       144     100      51         39
        TOTAL                                                     970         724     590      511       381     316     347        229




publicjustice.net          National Headquarters                                    West Coast Office
                           1620 L Street NW, Suite 630, Washington DC 20036         475 14th Street, Suite 1230, Oakland CA 94612
                           (202) 797-8600 phone • (202) 232-7203 fax                (510) 622-8150 phone • (510) 622-8155 fax
      Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 38 of 44


          Clean Air Act Sixty-Day Notice Letter: West Elk Mine
          December 17, 2019
          Page 8 of 14


                                                               Table 3

        Summary of estimated West Elk minimum VOC emissions from the mine ventilation systems
                 and degassing wells over the time series of 2011 to 2018.
        Source                                                          Minimum VOC Emissions (Tons) Based on the
                                                                              Upper 95% Confidence Limit
                                                               2011      2012   2013    2014     2015       2016   2017       2018
        Ventilation System (Shaft 4 ESM 8 Entry 42-43 XC)          22      13       9       10          8      5          1        1
        Ventilation System (Shaft 4 ESM 8 Entry 43-44 XC)        193      168    135      141       103       81     125          79
        Ventilation System (Shaft 4 ESM 8-9 Entry 43 XC)           33      23      25       29       24       23       29         25
        Ventilation System (Shaft 4 Total)                       247      204    169      181       136      109     156         105
        Sly Gulch Exhaust Fan                                      56      73      81       66       56       66       83         49
        CH4V Total liberated from all ventilation systems        303      277    251      247       192      175     239         154
        CH4D Total Liberated from all MDWs                       481      308    227      166       116       81       42         31
        TOTAL                                                    784      586    478      413       308      256     281         185

          Annual VOC emission volumes for each methane drainage wells operating between 2011 and
          2018 are shown in the Appendix attached to this letter.

                 Based on the VOC emissions shown, the thresholds triggering the notification and
          permitting requirements are met and MCC’s failure to comply with these requirements violates
          the Colorado SIP and the Clean Air Act.

                    A.     Failure to submit APENs to the State—violation of 5 C.C.R. § 1001-5:3A.II(A)

                  The Colorado SIP requires stationary sources to file with the state APENs, covering all
          emission points at the source that release at least 2 tons per year of VOCs. 5 C.C.R. § 1001-
          5:3A.II(A) (“no person shall allow emission of air pollutants from, or construction, modification
          or alteration of, any facility, process or activity which constitutes a stationary source…from
          which air pollutants are, or are to be, emitted” unless an APEN is filed); id. § 1001-
          5:3A.II(B(3)(a) (establishing emission thresholds triggering APEN submission requirement). A
          “stationary source” is “[a]ny building, structure, facility, or installation, or any combination
          thereof belonging to the same industrial grouping that emits or may emit any air pollutant subject
          to regulation under the Federal Act, that is located on one or more contiguous or adjacent
          properties and that is owned or operated by the same person or by persons under common
          control.” 5 C.C.R. § 1001-5:3A.I(B)(43). The mine is a stationary source.

                  At the mine, both of the ventilation shafts—Shaft 4 and Sly Gulch Exhaust Fan—have
          emitted more than 2 tons per year of VOCs annually from 2014 through 2018. Tables 1-3 reveal
          that annual VOC emissions from Shaft 4 were between 180.7 and 258.5 tons in 2014, 136.0 and
          194.5 tons in 2015, 109.3 and 156.3 tons in 2016, 156.0 and 223.2 tons in 2017, and 105 and 150
          tons in 2018. Annual VOC emissions from the Sly Gulch Exhaust Fan were between 66.3 and
          94.9 tons in 2014, 55.9 and 79.9 tons in 2015, 65.6 and 93.9 tons in 2016, 83.0 and 118.7 tons in


publicjustice.net          National Headquarters                                 West Coast Office
                           1620 L Street NW, Suite 630, Washington DC 20036      475 14th Street, Suite 1230, Oakland CA 94612
                           (202) 797-8600 phone • (202) 232-7203 fax             (510) 622-8150 phone • (510) 622-8155 fax
      Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 39 of 44


          Clean Air Act Sixty-Day Notice Letter: West Elk Mine
          December 17, 2019
          Page 9 of 14


          2017, and 49 and 70 tons in 2018. The active methane drainage wells also exceeded the 2-ton-
          per-year threshold during this same time period: in 2018, six of six wells released more than 2
          tpy; in 2017, nine of fourteen wells released more than 2 tpy; in 2016, ten of twelve released
          more than 2 tpy; in 2015, thirteen of sixteen wells released more than 2 tpy; in 2014, seventeen
          of twenty-one were above the threshold. See Attached Spreadsheet.

                  Mining on the newly leased and permitted lands (the mine expansion) will continue to
          emit at least 2 tons of VOCs annually from two ventilation shafts and result in VOC emissions of
          2 or more tons each year from the new methane drainage wells constructed in the mine
          expansion area.

                  MCC has not submitted APENs that address VOC emissions from the mine’s ventilation
          air shafts and methane drainage wells. MCC has also not paid the required APEN fees. By not
          submitting the required APENs and APEN fees, MCC is violating the CAA and the EPA-
          approved Colorado SIP (40 C.F.R. § 52.320(c)), and is both operating the mine and constructing
          the mine expansion unlawfully. Violations occurred each day for the last five years, and
          continue to occur, and are enforceable through the Clean Air Act’s citizen suit provision.

                    B.   Failure to obtain a Title V Operating Permit— violation of 5 C.C.R. § 1001-
                         5:3C.II(A)(1)

                 Colorado’s air quality regulations, as approved by EPA, provide that “no person shall
          operate [a major source] without first obtaining an [Title V] operating permit.” 5 C.C.R. § 1001-
          5:3C.II(A)(1). “Major sources” are defined as those that emit or have the potential-to-emit 100
          tons per year of VOCs. 5 C.C.R. § 1001-5:3A(I)(B)(25)(b).

                  As Tables 1-3 detail, the mine qualifies as a “major source” because it emits and has the
          potential to emit more than 100 tpy of VOCs. MCC has operated and continues to operate the
          mine without a Title V operating permit covering these VOC emissions. As a result, MCC is
          violating the CAA. This violation is enforceable under the CAA citizen suit provision, as
          “emission standard or limitation” is defined, in part, as “any requirement to obtain a permit as a
          condition of operations.” 42 U.S.C. § 7604(f)(4); § 7604(a)(1).

                    C.   Failure to obtain a construction permit—violation of 5 C.C.R. § 1001-
                         5:3D.I(A)(1)

                   The volume of VOC emissions from the mine’s expansion itself triggers the requirement
          for MCC to obtain a PSD construction permit. The definition of “major source” includes “any
          physical change” occurring “at a stationary source not otherwise qualifying as a major stationary
          source under Sections II(a)(25)(a) and (b)…, if the change…constitutes a major stationary source
          itself.” 5 C.C.R. § 1001-5:3D.II(A)(25)(c). The mine’s expansion is a major source under this
          definition: the mine is a “minor source” that is undergoing a physical expansion that has the
          potential to emit over 250 tpy of VOCs.



publicjustice.net        National Headquarters                              West Coast Office
                         1620 L Street NW, Suite 630, Washington DC 20036   475 14th Street, Suite 1230, Oakland CA 94612
                         (202) 797-8600 phone • (202) 232-7203 fax          (510) 622-8150 phone • (510) 622-8155 fax
      Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 40 of 44


          Clean Air Act Sixty-Day Notice Letter: West Elk Mine
          December 17, 2019
          Page 10 of 14


                  The Mine is undergoing a physical change. In the summer of 2019, it began the
          expansion onto adjacent federal lands that were leased by BLM and the Forest Service, permitted
          by the state, and approved by OSMRE: BLM and the Forest Service approved the Mine’s
          expansion on December 15, 2017, the Colorado Division of Reclamation, Mining and Safety
          provided its approval on November 14, 2018, and OSMRE approved a mining plan of operation
          modification on April 19, 2019. The expansion will provide MCC with access to additional coal
          reserves (10 million tons of coal) and extend the life of the Mine by at least three years. As part
          of the expansion, MCC will construct 43 new methane drainage wells and access roads on
          approximately 2,620 acres.2

                 The existing mine—before the expansion—was not regulated as a “major” source. See 5
          C.C.R. § 1001-5:3D.II(A)(25)(c). The state issued MCC a “synthetic minor source” construction
          permit (No. 09GU1382) in 2010.

                  The expansion “constitutes a major stationary source itself” because it has the “potential
          to emit” 250 tons or more of VOCs. 5 C.C.R. § 1001-5:3D.II(A)(25)(c), § 1001-
          5:3D.II(A)(25)(a)(ii). Potential-to-emit is defined as “[t]he maximum capacity of a stationary
          source to emit a pollutant under it physical and operational design.” 5 C.C.R. § 1001-
          5:3A.I(B)(37).

                 Conservatively, the mine expansion’s potential-to emit VOCs is at least between 784 tpy
          and 1122.1 tons per year of VOCs, which was what MCC actually emitted in 2011. See 5 C.C.R.
          § 1001-5:3A.I(B)(37) (“The maximum capacity of a stationary source to emit a pollutant under it
          physical and operational design.”). It is known that production rates in the expansion area will
          remain the same as on the leased parcels, High Country Conservation Advocates v U.S. Forest
          Service, 52 F.Supp.3d 1174, 1194 (D. Colo. 2014) (“Given that the rate of mining is expected to
          remain the same, the agencies concluded that VOC emissions were unlikely to change”). Mine
          production is capped at 8.5 million tons of coal per year; however, from 2011 through 2018, coal
          production ranged from between 4.15 million and about 7 million tons of coal per year, never
          reaching maximum capacity. The above Tables 1-3 show VOC emissions ranged 784.4 to
          1122.1 tpy in 2011, 585.7 to 837.8 tpy in 2012, 477.3 to 683.2 tpy in 2013, 413.5 to 591.5 tpy in
          2014, 308.0 to 440.6 tpy in 2015, 255.8 to 365.9 in 2016, 280.6 to 401.4 tpy in 2017, and 185 to
          265 tpy in 2018. Based on past actual emissions, the expansion has the potential to emit VOCs
          above the 250-ton-per-year threshold. The mine expansion’s potential-to-emit rises even higher
          based on the maximum production rate of 8.5 million tons of coal per year, a production cap that
          the mine is allowed to achieve but has not yet reached.

                  Because the mine expansion is a major source itself, MCC is violating the requirement to
          obtain a PSD construction permit. This violation is enforceable under the Clean Air Act’s citizen
          suit provision. See 42 U.S.C. § 7604(a)(3).


          2
                 In 2007, MCC received Forest Service approval to build 168 methane drainage wells on
          National Forest lands that had already been leased by BLM. In connection with the 2017 lease
          modification, the Forest Service approved new drainage wells and additional roads.
publicjustice.net        National Headquarters                              West Coast Office
                         1620 L Street NW, Suite 630, Washington DC 20036   475 14th Street, Suite 1230, Oakland CA 94612
                         (202) 797-8600 phone • (202) 232-7203 fax          (510) 622-8150 phone • (510) 622-8155 fax
      Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 41 of 44


          Clean Air Act Sixty-Day Notice Letter: West Elk Mine
          December 17, 2019
          Page 11 of 14




          IV.       Persons/Parties Giving Notice

                  The parties giving notice, including their full names, addresses and telephone numbers,
          are as follows:

          Center for Biological Diversity
          Allison Melton
          1536 Wynkoop St., Ste. 421
          Denver, Colorado 80202
          (303) 915-8308

          WildEarth Guardians
          Jeremy Nichols
          2590 Walnut St.
          Denver, CO 80205

          Sierra Club
          Nathanial Shoaff
          201 Webster St., Ste. 1300
          Oakland, CA 94612

          High Country Conservation Advocates
          Matt Reed
          716 Elk Ave.
          Crested Butte, CO 81224

                    Counsel for the noticing parties have been retained and their contact information is:

          Neil Levine
          Public Justice
          4404 Alcott Street
          Denver, Colorado 80211
          (303) 455-0604
          nlevine@publicjustice.net

          David Nicholas
          20 Whitney Road
          Newton, Massachusetts 02460
          (617)-964-1548
          dnicholas100@gmail.com



publicjustice.net          National Headquarters                              West Coast Office
                           1620 L Street NW, Suite 630, Washington DC 20036   475 14th Street, Suite 1230, Oakland CA 94612
                           (202) 797-8600 phone • (202) 232-7203 fax          (510) 622-8150 phone • (510) 622-8155 fax
      Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 42 of 44


          Clean Air Act Sixty-Day Notice Letter: West Elk Mine
          December 17, 2019
          Page 12 of 14




          V.        Persons/Parties Responsible for the Alleged Violations

          Arch Coal Company
          One City Place Drive, Suite 300
          St. Louis, Missouri 63144

          Mountain Coal Company, LLC
          5174 Highway 133
          Somerset, Colorado 81434

          VI. Location of the Alleged Violations

                  The location of the alleged Clean Air Act violations is the West Elk coal mine. The
          nearest towns are Somerset, Colorado in Gunnison Country and Paonia, Colorado in Delta
          County. The mine is located mostly on federal lands managed by the U.S. Forest Service, with
          the U.S. Bureau of Land Management administering the subsurface mineral estate.

          VII. The Date(s) of the Alleged Violations

                 It is our understanding and belief that the mine operates every day, although MCC and
          Arch Coal have access to the specific dates of mining operations. Each day MCC has operated
          and continuous to operate the mine without having filed an APEN covering VOC emissions (and
          paying the appropriate fee) is a violation of the Clean Air Act. Each day MCC has operated and
          continuous to operate the mine without a Title V operating permit is a violation of the Clean Air
          Act. Further, each day MCC engaged in construction activities to advance the mine’s expansion
          without securing a PSD construction permit is a violation of the Clean Air Act. We intend to
          seek penalties for each of these violations.

          VIII. Conclusion

                  As owners and operators of the West Elk underground coal mine, you are violating the
          Clean Air Act and the Colorado SIP, including requirements to file APENs detailing VOC
          emissions and obtaining necessary permits for constructing and operating the mine. WildEarth
          Guardians, Sierra Club, Center for Biological Diversity, and High Country Conservation
          Advocates intend to file suit to enjoin these violations, obtain civil penalties to the full extent
          permitted by law, recover their attorney fees and costs, and obtain any other appropriate relief.
          These organizations intend to file suit at the expiration of the 60-day notice period. They believe
          that the data and information contained in this letter provide MCC and Arch Coal with sufficient
          information about the alleged violations and the ability to come into compliance with the CAA
          and the Colorado SIP. Additional information, including information not yet available to
          WildEarth Guardians, Sierra Club, Center for Biological Diversity, and High Country


publicjustice.net          National Headquarters                              West Coast Office
                           1620 L Street NW, Suite 630, Washington DC 20036   475 14th Street, Suite 1230, Oakland CA 94612
                           (202) 797-8600 phone • (202) 232-7203 fax          (510) 622-8150 phone • (510) 622-8155 fax
      Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 43 of 44


          Clean Air Act Sixty-Day Notice Letter: West Elk Mine
          December 17, 2019
          Page 13 of 14


          Conservation Advocates, may reveal additional violations, which this letter intends to cover.
          And we intend to bring litigation that covers actions and violations that may occur in the future.

                  If you have any questions regarding these allegations, believe any of the information
          stated above is incorrect or would like to discuss the matter, please contact undersigned counsel.
          These organizations would welcome the opportunity to discuss this matter with you and
          potentially resolve any disputes so as to avoid time-intensive and resource-consuming litigation.
          Please contact us promptly if you believe we do not understand facts about the mine and the
          alleged violations correctly or wish to discuss effective remedies for the violations noted in this
          letter. Thank you.




                                                                      Sincerely,

                                                                      /s/ Neil Levine

                                                                      Neil Levine
                                                                      Public Justice
                                                                      4404 Alcott Street
                                                                      Denver, Colorado 80211
                                                                      (303) 455-0604
                                                                      nlevine@publicjustice.net

                                                                      David Nicholas
                                                                      20 Whitney Road
                                                                      Newton, Massachusetts 02460
                                                                      (617)-964-1548
                                                                      dnicholas100@gmail.com

          cc: (by certified mail-return receipt requested)

          Andrew Wheeler, Administrator
          Environmental Protection Agency
          Ariel Rios Building
          1200 Pennsylvania Ave., NW
          Mail Code 1101A
          Washington, D.C. 20460
          USPS Certified Mail # 7018 1130 0000 6779 1380

          Gregory Sopkin
          Regional Administrator
          Environmental Protection Agency Region 8
          1595 Wynkoop Street

publicjustice.net        National Headquarters                               West Coast Office
                         1620 L Street NW, Suite 630, Washington DC 20036    475 14th Street, Suite 1230, Oakland CA 94612
                         (202) 797-8600 phone • (202) 232-7203 fax           (510) 622-8150 phone • (510) 622-8155 fax
      Case 1:20-cv-01342-RM-STV Document 1 Filed 05/12/20 USDC Colorado Page 44 of 44


          Clean Air Act Sixty-Day Notice Letter: West Elk Mine
          December 17, 2019
          Page 14 of 14


          Mail Code 8RA
          Denver, CO 80202-1129
          USPS Certified Mail # 7018 1130 0000 6779 1397

          U.S. Attorney General
          U.S. Department of Justice
          950 Pennsylvania Avenue, N.W.
          Washington, DC 20530-0001
          USPS Certified Mail # 7018 1130 0000 6779 1403

          Honorable, Jared Polis
          Governor of Colorado
          State Capitol Building
          200 East Colfax Ave., Room 136
          Denver, Colorado 80203
          USPS Certified Mail # 7018 1130 0000 6779 1410

          Jill Hunsaker Ryan
          Executive Director
          Colorado Department of Public Health and Environment
          4300 Cherry Creek Drive South
          Denver, CO 80246
          USPS Certified Mail # 7018 1130 0000 6779 1427

          Garry Kaufman, Director
          Air Pollution Control Division
          Colorado Department of Public Health and Environment
          4300 Cherry Creek Drive South
          Denver, CO 80246
          USPS Certified Mail # 7018 1130 0000 6779 1434




publicjustice.net       National Headquarters                              West Coast Office
                        1620 L Street NW, Suite 630, Washington DC 20036   475 14th Street, Suite 1230, Oakland CA 94612
                        (202) 797-8600 phone • (202) 232-7203 fax          (510) 622-8150 phone • (510) 622-8155 fax
